USCA4 Appeal: 21-7698      Doc: 43         Filed: 08/01/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7698


        STATE OF NORTH CAROLINA,

                             Plaintiff - Appellee,

                      v.

        ARKALGUD LAKSHMINARASIMHA,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. W. Earl Britt, Senior District Judge. (5:17-mj-01775-BR-1)


        Submitted: March 24, 2022                                         Decided: August 1, 2022


        Before GREGORY, Chief Judge, and MOTZ and KING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Arkalgud N. Lakshminarasimha, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7698         Doc: 43       Filed: 08/01/2022     Pg: 2 of 3




        PER CURIAM:

               Arkalgud N. Lakshminarasimha seeks to appeal the district court’s order remanding

        his action to state court. We dismiss the appeal for lack of jurisdiction because the notice

        of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on September 1, 2017. Lakshminarasimha filed

        the notice of appeal on November 28, 2021. * Because Lakshminarasimha failed to file a

        timely notice of appeal or to obtain an extension or reopening of the appeal period, we

        dismiss the appeal.

               We deny Lakshminarasimha’s motions for judicial notice; to consolidate cases; for

        an emergency show cause hearing and to compel; to stay or vacate prefiling injunction

        order; for emergency relief from emergency judge; for appropriate relief and remedy; and

        for emergency review and to answer. We dispense with oral argument because the facts




               *
                 For the purpose of this appeal, we assume that the date appearing on the notice of
        appeal is the earliest date Lakshminarasimha could have delivered the notice to jail officials
        for mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276
        (1988).

                                                      2
USCA4 Appeal: 21-7698     Doc: 43         Filed: 08/01/2022   Pg: 3 of 3




        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                 DISMISSED




                                                   3